      Case 1:17-cr-00548-PAC Document 106 Filed 07/03/19 Page 1 of 1




                                                   July 3, 2019
By ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty,

       With consent of the government we ask the Court to allow Mr. Schulte until July
15, 2019, to file a reply in support of his motion to vacate the Special Administrative
Measures imposed by the Attorney General in this case. (Dkt. No. 96.)

       Thank you for your consideration of this request.


                                            Respectfully submitted,

                                            /s/Sabrina Shroff
                                            Assistant Federal Defender

cc:    All counsel
